DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-12 are pending.
Response to Arguments
Applicant’s arguments, see page 4, filed 03/02/2021, with respect to the title objection have been fully considered and are persuasive. The title objection has been withdrawn. 
Applicant’s arguments, see page 4, filed 03/02/2021, with respect to the abstract objection have been fully considered and are persuasive. The abstract objection has been withdrawn. 

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Schoenknecht et al US 9374068 (hereinafter “Schoenknecht”) discloses a circuit system having at least two inverter modules connected in parallel, each of which includes an inverter circuit having power semiconductor circuit breakers and a gate driver circuit for controlling the power semiconductor circuit breakers; the gate driver circuit of a first inverter module includes a signal transmission circuit via which a control signal is transmittable from a low-voltage side to a high-voltage side, and a first driver output terminal which is electrically connected to the first driver input terminals of the gate driver circuits of the inverter modules connected in parallel, 
However, Schoenknecht fails to disclose a system for processing signals from a gyroscope, comprising: at least one drive channel configured to receive an output of a drive axis of the gyroscope, the at least one drive channel including: a drive channel analog-to-digital converter (ADC) that receives a drive signal from the drive channel and outputs a digitized drive signal; a drive channel in-phase demodulator that receives the digitized drive signal and generates an in-phase demodulated drive signal; at least one drive channel filter that receives the in-phase demodulated drive signal and outputs a filtered in-phase demodulated drive signal; and a phase-locked loop (PLL); a sense channel configured to receive an output of a sensing axis of the gyroscope, the sense channel including: a sense channel ADC that receives an analog rate signal from the sense channel and outputs a digitized rate signal; and a digital signal processor including: a sense channel in-phase demodulator that receives the digitized rate signal and generates an in-phase demodulated rate signal; a sense channel quadrature-phase demodulator that receives the digitized rate signal and generates a quadrature-phase demodulated rate signal; a first sense channel filter that receives the in-phase demodulated rate signal and outputs a filtered in-phase demodulated rate signal; and a second sense channel filter that receives the quadrature-phase demodulated rate signal and outputs a filtered quadrature-phase demodulated rate signal; and a digital subtraction circuit that subtracts the filtered in-phase demodulated drive signal from the filtered in-phase demodulated rate signal to generate a sense axis output signal.

However, Hayner fails to disclose a system for processing signals from a gyroscope, comprising: at least one drive channel configured to receive an output of a drive axis of the gyroscope, the at least one drive channel including: a drive channel analog-to-digital converter (ADC) that receives a drive signal from the drive channel and outputs a digitized drive signal; a drive channel in-phase demodulator that receives the digitized drive signal and generates an in-phase demodulated drive signal; at least one drive channel filter that receives the in-phase demodulated drive signal and outputs a filtered in-phase demodulated drive signal; and a phase-locked loop (PLL); a sense channel configured to receive an output of a sensing axis of the gyroscope, the sense channel including: a sense channel ADC that receives an analog rate signal from the sense channel and outputs a digitized rate signal; and a digital signal processor including: a sense channel in-phase demodulator that receives the digitized rate signal and generates an in-phase demodulated rate signal; a sense channel quadrature-phase demodulator that receives the digitized rate signal and generates a quadrature-phase demodulated rate signal; a first sense channel filter that receives the in-phase demodulated rate signal and outputs a filtered in-phase demodulated rate signal; and a second sense channel filter that receives the quadrature-phase demodulated rate signal and outputs a filtered quadrature-phase demodulated rate signal; 

Prior arts such as Schoenknecht and Hayner made available do not teach, or fairly suggest, a system for processing signals from a gyroscope, comprising: at least one drive channel configured to receive an output of a drive axis of the gyroscope, the at least one drive channel including: a drive channel analog-to-digital converter (ADC) that receives a drive signal from the drive channel and outputs a digitized drive signal; a drive channel in-phase demodulator that receives the digitized drive signal and generates an in-phase demodulated drive signal; at least one drive channel filter that receives the in-phase demodulated drive signal and outputs a filtered in-phase demodulated drive signal; and a phase-locked loop (PLL); a sense channel configured to receive an output of a sensing axis of the gyroscope, the sense channel including: a sense channel ADC that receives an analog rate signal from the sense channel and outputs a digitized rate signal; and a digital signal processor including: a sense channel in-phase demodulator that receives the digitized rate signal and generates an in-phase demodulated rate signal; a sense channel quadrature-phase demodulator that receives the digitized rate signal and generates a quadrature-phase demodulated rate signal; a first sense channel filter that receives the in-phase demodulated rate signal and outputs a filtered in-phase demodulated rate signal; and a second sense channel filter that receives the quadrature-phase demodulated rate signal and outputs a filtered quadrature-phase demodulated rate signal; and a digital subtraction circuit that subtracts the filtered in-phase demodulated drive signal from the filtered in-phase demodulated rate signal to generate a sense axis output signal.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/NIGEL H PLUMB/            Examiner, Art Unit 2855                                                                                                                                                                                            
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855